Citation Nr: 0104645	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of the disability rating assigned for service-
connected scars on the right thigh and ankle, currently 
assigned a 0 percent, noncompensable, rating.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
a 0 percent, noncompensable disability rating for service-
connected scars on the veteran's right thigh and ankle.


REMAND

The RO has established service connection for scars on the 
veteran's right thigh and ankle.  The veteran has reported 
that the scars are from burns that he sustained from 
automotive battery acid that spilled on his leg while he was 
working in the motor pool during service.  The veteran has 
appealed the 0 percent rating that the RO initially assigned 
for the scars.  He asserts that the scars periodically become 
symptomatic, with itching, redness, and fluid oozing out.

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has ruled that, when a claimant appeals the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged," 
ratings, assigned for separate periods of time, must be 
considered, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Further, the veteran must be informed 
of the scope of the issue.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  In order to comply with Court's holding in 
Fenderson, the RO must inform the veteran that the scope of 
the issue includes the possibility of staged ratings during 
the appeal period.  The RO must consider whether staged 
ratings are warranted by the evidence, and must explicitly 
note that staged ratings have been considered.

In September 2000, the veteran had a Travel Board hearing at 
the RO before the undersigned Board Member.  The veteran 
reported that he received regular, ongoing treatment at the 
VA Medical Center (VAMC) in Lake City, Florida, for the 
symptomatic scars on his right thigh and ankle.  The claims 
file contains records of VA outpatient treatment of the 
veteran, covering treatment from 1997 through April 1999.  
Records of all treatment of the veteran since April 1999 
should also be obtained and associated with the veteran's 
claims file.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of all 
outpatient and inpatient medical 
treatment of the veteran since April 1999 
at the Lake City, Florida, VAMC.

2.  Thereafter, the RO should review the 
claim, including whether "staged" 
ratings are appropriate, based on the 
facts found, for the veteran's service-
connected scars of the right thigh and 
ankle, for any part of the appeal period.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  The supplemental statement of 
the case should indicate that the 
potential for "staged" ratings has been 
considered.  Thereafter, the case should 
be returned to the Board for appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




